Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/16/2020.
Priority
This application, Pub. No. US 2018/0003707 A1, claims foreign priority to JP 2016-129759, filed 06/30/2016.
Status of Claims
Claims 18-20 and 23 are currently pending.  Claims 1-20 have been originally pending and subject to species election requirement have been subject to election/restriction requirement mailed 02/08/2019.  Claims 1, 4, 7, 10, 12, 18 and 20 have been amended; and Claims 3 and 9 have been cancelled, as set forth in Applicant’s amendment entered 09/26/2019.  Claims 1, 2, 8, 10, 11 and 16-20 have been amended, and Claims 21-23 have been added, as set forth in Applicant’s amendment filed 02/24/2020.  Claims 18 and 20 have been amended; Claims 1, 2, 4-8, 10-17, 21 and 22 have been cancelled, as set forth in Applicant’s amendment entered 09/26/2019.  Claims 18-20 and 23 are examined.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to the specification is withdrawn in view of Applicant’s amendment supported by submission of the certified translation of the relevant fragment of the priority application JP 2016-129759.

III.	The rejection of Claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claim and argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., “Highly sensitive detection of hepatitis B virus surface antigen by use of a semiautomated immune complex transfer chemiluminescence enzyme immunoassay,” J. Clin. Microbiol., 2013, vol. 51, No 7, pp. 2238-2244 (IDS submitted 06/28/2017), in view of Forrest et al., US 4,659,678, issued 04/21/1987 (PTO-892 mailed Rogers et al., JP 2008-216237, published 09/18/2008 (PTO-892 mailed 07/01/2019).
This rejection is maintained from the previous Office Action.
The claims, as recited in independent Claim 18, are drawn:

    PNG
    media_image1.png
    691
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    812
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    221
    820
    media_image3.png
    Greyscale




Takeda et al., throughout the publication and, for example, at page 2239, teach an immune complex transfer chemiluminescence enzyme immunoassay (ICT-CLEIA) for the detection of hepatitis B surface antigen (HBsAg) in serum samples, which method comprises bringing an antibody solution comprising a labeled antibody capable of binding to the test substance into contact with a solid phase used in the immune complex transfer method (anti DNP Ab coated magnetic microparticles) and separating the solid phase and the antibody solution to prepare the antibody reagent from the antibody solution:

    PNG
    media_image4.png
    371
    578
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    463
    585
    media_image5.png
    Greyscale



At page 2239, left column, 4th paragraph, Takeda et al. teach a murine monoclonal anti- HBsAg Fab.

Takeda et al. do not teach pre-treatment a labeled antibody with a solid phase coated with a hapten or an anti-hapten antibody.

Forrest et al., throughout the publication and, for example, in Col. 2, lines 1-5, teach that the sensitivity of the immunoassays is critically dependent on the amount of non-specific binding which occurs; the more non-specific binding there is, the less sensitive is the assay; and one of the most important causes of non-specific binding is the solid phase itself which can, for example, sometimes bind directly to labelled antibody.  

Rogers et al., throughout the publication and, for example, in paragraphs [0008], [0013 and [0016], teach reducing false positives of immunodiagnostic agents resulting 

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Takeda et al., by pre-treating a solution of the murine monoclonal anti-HBsAg Fab - alkaline phosphatase conjugate with magnetic microparticles coated with anti-2,4-DNP monoclonal antibodies.  
One of ordinary skill in the art would have been motivated to have modified a method, taught by Takeda et al., by pre-treating a solution of the murine monoclonal anti-HBsAg Fab - alkaline phosphatase conjugate with magnetic microparticles coated with anti-2,4-DNP monoclonal antibodies, because it would be desirable to increase the sensitivity of the immunoassay by reducing non-specific direct binding of a labelled antibody to a solid phase, which binding, as taught by Forrest et al., is one of the most important causes of non-specific binding in immunoassays.  
One of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, taught by Takeda et al., by pre-treating a solution of the murine monoclonal anti-HBsAg Fab - alkaline phosphatase conjugate with magnetic microparticles coated with anti-2,4-DNP monoclonal antibodies, because, as taught by Rogers et al., the use of a solid phase adsorption for reducing false positives of immunodiagnostic agents resulting from substances that bind non-specifically to the surface of magnetic microparticles in immunoassays, was known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 18-20 and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 10 of US Patent 10,352,937, issued 07/16/2019 (PTO-892 mailed 10/24/2019), in view of Forrest et al., US 4,659,678, issued 04/21/1987 (PTO-892 mailed 07/01/2019); and Rogers et al., JP 2008-216237, published 09/18/2008 (PTO-892 mailed 07/01/2019).
This rejection is maintained from the previous Office Action.
US Patent 10,352,937 claims:

    PNG
    media_image6.png
    204
    474
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    87
    485
    media_image7.png
    Greyscale



It would have been prima facie obvious for one of ordinary skill in the art to have modified a method, claimed by US Patent 10,352,937, by pre-treating a solution of a labeled antibody with the carrier particles, because it would be desirable to increase the sensitivity of the immunoassay by reducing non-specific direct binding of a labelled antibody to a solid phase, which binding, as taught by Forrest et al., is one of the most important causes of non-specific binding in immunoassays.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, claimed by the ‘432 application, by pre-treating a solution of a labeled antibody with the carrier particles, because, as taught by Rogers et al., the use of a solid phase adsorption for reducing false positives of immunodiagnostic agents resulting from substances that bind non-specifically to the surface of magnetic microparticles in immunoassays, was known in the art.
This is a nonstatutory double patenting rejection.


Claims 18-20 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/056,853 (the ‘853 application), filed 08/07/2018, Pub. No. Forrest et al., US 4,659,678, issued 04/21/1987 (PTO-892 mailed 07/01/2019); and Rogers et al., JP 2008-216237, published 09/18/2008 (PTO-892 mailed 07/01/2019).
This rejection is maintained from the previous Office Action.
The ‘853 application claims:

    PNG
    media_image8.png
    706
    981
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    338
    994
    media_image9.png
    Greyscale



It would have been prima facie obvious for one of ordinary skill in the art to have modified a method, claimed by the ‘853 application, by pre-treating a solution of a labeled Forrest et al., is one of the most important causes of non-specific binding in immunoassays.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, claimed by the ‘853 application, by pre-treating a solution of a labeled antibody with the solid phase, because, as taught by Rogers et al., the use of a solid phase adsorption for reducing false positives of immunodiagnostic agents resulting from substances that bind non-specifically to the surface of magnetic microparticles in immunoassays, was known in the art.
This is a provisional nonstatutory double patenting rejection.


Claims 18-20 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 and 7-23 of copending Application No. 15/216,988 (the ‘988 application), filed 07/22/2016, Pub. No. U.S. 2017/0030899 A1, published 02/02/2017 (PTO-892 mailed 07/01/2019), in view of Forrest et al., US 4,659,678, issued 04/21/1987 (PTO-892 mailed 07/01/2019); and Rogers et al., JP 2008-216237, published 09/18/2008 (PTO-892 mailed 07/01/2019).
This rejection is maintained from the previous Office Action.
The ‘988 application claims:

    PNG
    media_image10.png
    218
    947
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    410
    1072
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    533
    1056
    media_image12.png
    Greyscale



It would have been prima facie obvious for one of ordinary skill in the art to have modified a method, claimed by the ‘988 application, by pre-treating a solution of a first trapping body with a support, because it would be desirable to increase the sensitivity of the immunoassay by reducing non-specific direct binding of a first trapping body to the support, which binding, as taught by Forrest et al., is one of the most important causes of non-specific binding in immunoassays.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, claimed by the ‘988 application, by pre-treating a solution of a first trapping body with the support, Rogers et al., the use of a solid phase adsorption for reducing false positives of immunodiagnostic agents resulting from substances that bind non-specifically to the surface of the support, was known in the art.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments entered on 11/16/2020 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
At pages 11-12 of the Remarks, Applicant argues that: 

    PNG
    media_image13.png
    672
    1057
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    292
    1063
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    153
    1031
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    224
    1055
    media_image16.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.
First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Takeda et al., by pre-treating a solution of the murine monoclonal anti-HBsAg Fab - alkaline phosphatase conjugate with magnetic microparticles coated with anti-2,4-DNP monoclonal antibodies, because it would be desirable to increase the sensitivity of the immunoassay by reducing non-specific direct binding of a labelled antibody to a solid phase, which binding, as taught by Forrest et al., is one of the most important causes of non-specific binding in immunoassays.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, taught by Takeda et al., by pre-treating a solution of the murine monoclonal anti-HBsAg Fab - alkaline phosphatase conjugate with magnetic microparticles coated with anti-2,4-DNP Rogers et al., the use of a solid phase adsorption for reducing false positives of immunodiagnostic agents resulting from substances that bind non-specifically to the surface of magnetic microparticles in immunoassays, was known in the art.
Second, Applicant’s allegation that “present inventors found that even if monoclonal antibodies were used in an immunoassay, some of them were non-specifically bound to the solid phase” is not supported by the application as filed.  In fact, Applicant’s showing is limited to the use of labeled Fab’ fragments.  Based on the improvements documented in the specific examples of the instant application regarding the use of the pretreated labeled Fab’ fragments in ICT-EIA, the Examiner suggested an amendment, which has been declined by Applicant.

Double Patenting
At page 13 of the Remarks, Applicant argues that: 

    PNG
    media_image17.png
    409
    1072
    media_image17.png
    Greyscale



The Examiner respectfully disagrees for the reasons set forth above with regard to the 103 rejection.
Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641